Citation Nr: 1530317	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  08-28 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected right lobectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Houston, Texas, Regional Office (RO) that continued a noncompensable evaluation for the Veteran's service-connected right lobectomy. 

The Veteran testified before a Decision Review Officer (DRO) in July 2008 and before the undersigned Acting Veterans Law Judge in May 2011.  Copies of both transcripts are of record.  

In a January 2014 decision, the Board granted the Veteran's claim for entitlement to service connection for tinnitus and remanded the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for bilateral hearing loss and entitlement to compensable initial evaluation for service-connected right lobectomy.

In a March 2015 rating decision, the Appeal Management Center (AMC) granted service connection for an unspecified trauma and stressor related disorder and entitlement to service connection for bilateral hearing loss.  As this was a full grant of the benefits sought on appeal, the issues are no longer in appellate status.  

A review of the Veteran's Veteran Benefits Management (VBMS) file reveals an October 2014 Appellant Brief.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated October 2012 to March 2014.  The remaining documents are either duplicative of the evidence in the paper claims file or irrelevant to the issue remaining on appeal.  

As a final preliminary matter, in its October 2014 brief, the Veteran's representative requested that a claim for a total disability rating due to individual unemployability be referred back to the Agency of Original Jurisdiction (AOJ) for adjudication.  Thus, this matter is referred back for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2014, the AOJ issued a supplemental statement of the case finding that entitlement to a rating in excess of 60 percent for the Veteran's service-connected right lobectomy was not warranted.  However, there is no rating decision associated with the claims file, in either physical, Virtual or VBMS form, that reflects a grant of a 60 percent rating for the Veteran's service connected right lobectomy.  Furthermore, the most recent March 2015 rating decision code sheet reflects that the Veteran is in receipt of a noncompensable rating for his service connected right lobectomy, effective June 16, 2006.  As such, the Board finds that a remand is necessary in order to clarify the Veteran's current disability rating.  

Accordingly, the case is REMANDED for the following action:

Associate with the claims file any rating decision that assigned a 60 percent rating for the Veteran's service connected right lobectomy or readjudicate the claim if it has not been addressed.  

The Board advises that the July 2014 supplemental statement of the case reflects a 60 percent rating but the March 2015 rating decision code sheet reflects a noncompensable rating.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




